445 F.2d 1406
UNITED STATES of America, Appellee,v.Larry LOCKLEAR, Appellant.
No. 71-1221.
United States Court of Appeals, Fourth Circuit.
Sept. 1, 1971.

Philip A. Diehl, Raeford, N.C., on the brief for appellant.
Williams L. Osteen, U.S. Atty., on the brief for appellee.
Before HAYNSWORTH, Chief Judge, and BUTZNER and RUSSELL, Circuit judges.
PER CURIAM:


1
Appellant was convicted of bank robbery by a jury in the district court.  In this appeal he asserts that the evidence was insufficient to submit the issue to the jury, and that the verdict of the jury was contrary to all the evidence.


2
An examination of the briefs of the parties and the record shows that although it was circumstantial, there was 'clearly sufficient evidence from which a reasonable mind might fairly conclude guilt beyond a reasonable doubt.'  Johnson v. United States, 265 F.2d 496, 497 (4th Cir. 1959).


3
Accordingly, we dispense with oral argument and the judgment of the district court is affirmed.


4
Affirmed.